Action of trespass to try title by defendants in error against plaintiffs in error, resulting in judgment in favor of defendants in error.
This cause by order of the Supreme Court was transferred to this court from the First Supreme Judicial District at Galveston. It was here submitted on October 31, 1912, upon brief filed by defendants in error. Plaintiffs in error having failed to file brief in the Galveston court and in this court, and no fundamental error appearing, it is ordered that the judgment be in all things affirmed. Cox v. Hickman, 110 S.W. 549.
HARPER, C.J., did not sit in this case. *Page 835